DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-5 are allowable based upon their dependency thereof claim 1.
With regards to Method claim 6
The prior art does not disclose or suggest the claimed “identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit” in combination with the remaining claimed elements as set forth in claim 6.
With regards to claims 7-10 are allowable based upon their dependency thereof claim 6.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burton PG. Pub. No.: US 2021/0169417 A1 discloses a number of method and device inventions incorporating or enabling communication with the means of sensing, monitoring, tracking, storing and/or analysing any of or any combination of a subject's physiological parameters, pathological conditions, psychological states, wake, sleep, activity, fitness, health, other sentient states, associated transitions, and/or neurological parameters including option of automatic determination of the prediction, onset or incidence of health conditions/disorders or events of interest by way of incorporating characterisation and determination of processing capabilities or combinations (i.e. multivariate analysis) or clusters or ensembles applicable to any of or any combination of the following;  A patient-wearable sleep, fitness, health, sentient state monitoring device (Somfit); An forehead applied sensor system incorporating a wrist-forehead interchangeable or exchangeable active electronic module (Error! Reference source not found. RHS, with option of display capabilities (any of sleep measure and/or or health tracking measure) (Somfit); The capability of continuously transmitted sleep parameter information enabling reconstitution of the analysis of contiguous 20 or 30 seconds data epochs in order to enable online sleep staging based on these continuous epoch periods. The said “electronic part of a wearable monitoring system” can comprise of an electronic module containing any of or any combination of functions for physiological monitoring, analysis of monitored physiological parameters, storage of monitored physiological parameters, means of information flow interconnectivity, health measures or health status indications, including sleep/wake information and/or activity information (i.e. movement, motion, steps, activity etc.) and/or other health information, Said “electronic module” (Somfit) incorporating means (i.e. any of or any combination of magnetic, mechanical, and/or interlocking) of being interchanged between a plurality of wearable health or environmental monitoring devices; can be attached or applied to a subject's forehead via a compatible forehead applied sensor device (i.e. Error! Reference source not found. Additionally in order to enable the same Somfit electronic module device also be used for daytime or wake activity (i.e. user can transfer more expensive electronic module to wrist band holder device this enabling sleep/wake or day/night 24 hours 7 days a week monitoring from a single Somfit module with different wearable devices such as forehead system for sleep and wrist band for daytime fitness or health tracking, however is silent on identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step or the Method of identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit.
Encarnaco’n Martinez et al. PG. Pub. No.: US 2020/0353309 A1 discloses an ergometric treadmill, wherein the data capture unit comprises: a micro-controller with ports for sending and receiving data, at least one memory, at least one program comprising a plurality of instructions which, when executed by the micro-controller, cause the data capture unit to: (a) initialize and calibrate the plurality of MEMS acceleration sensors disposed in their respective supports when the ergometric treadmill initializes and at the start of each run; (b) filter signals sent by each of the plurality of MEMS acceleration sensors to minimize noise and interference; (c) temporarily synchronize accelerometry signals from the plurality of MEMS acceleration sensors to send them as a whole and grouped to the data processing unit; and (d) monitor the data from the plurality of MEMS acceleration sensors to request them to restart in event of a problem or a failure in readings, however is silent on identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step or the Method of identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit.
Provenzano PG. Pub. No.: US 2018/0103859 A1 discloses a bracelet wearable by a user on a wrist of the user. The bracelet comprises a processor communicatively coupled to an information device of a medical care facility, wherein the information device is constructed to receive and store vital sign information for a plurality of patients of the medical care facility. The processor is constructed to request and receive vital sign information from the information device, however is silent on identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step or the Method of identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit.
Venkatraman et al. PG. Pub. No.: US 2016/0066844 A1 discloses a controller coupled to a global positioning system receiver and a set of non-global positioning system sensors. A processor determines a step count from motion data that is generated by the sensors and sets frequency with which the receiver obtains positional fixes at one of levels based on the step count within a window of time or the motion data that derives the step count within the window of time, where the levels include a first level and a second level, and the second level includes lower frequency with which the receiver obtains the positional fixes than the first level, however is silent on identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step or the Method of identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit.
Akane EPO 1994883 A1 discloses Vertical-component extracting means (2) extracts a vertical component from an acceleration vector corresponding to body movement of a user from a three-axis acceleration sensor (1), and the vertical-component is separated by a high-band/low-band separating unit (3) into a high-band component and a low-band component. Using these components, a peak detection/determination processing unit (4) detects a peak-position candidate of action of the user in the vertical direction, identifies a peak-position candidate on the basis of an energy ratio between the high-band component and the low-band component, performs waveform matching regarding a predetermined range including each peak-position candidate, thereby determining a peak position, and detects body movement on the basis of the peak position, and a step-position analyzing unit (5) detects a body-movement pitch. Accordingly, without being affected by various types of noise, it becomes possible to accurately detect body movement of the user in the vertical direction, and to accurately detect the body- movement pitch of the user as needed
, however is silent on identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step or the Method of identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit.
Hong et al. PG. Pub. No.: US 2014/0378872 A1 discloses a process that may be used to implement peak detection performed in according to some embodiments. The process starts by waiting for data to fill a data buffer described above. Then the process involves looking for a global maximum of the buffered data. As shown in some embodiments may apply a rolling time window of duration N, which duration may be chosen as described above. The roller time window's starting and ending time may be designated as t and t+N as shown in the figure. The process searches for the global maximum of the data in the rolling window. After the global max is computed, the process determines whether the global max is greater than an empirically determined threshold .theta.. If the global maximum is not greater than the empirical threshold, then the process reverts to waiting for new data to fill the buffer as in operation. If the global maximum is greater than the threshold, the process further determines whether the global maximum occurs at or near the center of the rolling time window. It the maximum is not at or near the center of the time window, the process determines that the peak is likely not a step, therefore the process reverts to waiting for new data to feel the buffer is in operation 650. If the peak is centered on the buffered time window, the process determines that a peak is detected at or near t+N/2. An alternative process may be applied for peak detection analysis, which involves calculating the first derivative and finding any first derivative with a downward-going zero-crossing as a peak maximum. Additional filters may be applied to remove noise from detected peaks. For instance, the presence of random noise in real experimental signal will cause many false zero-crossings simply due to the noise. To avoid this problem, one embodiment may first smooth the first derivative of the signal, before looking for downward-going zero-crossings, and then takes only those zero crossings whose slope exceeds a certain predetermined minimum (i.e., "slope threshold") at a point where the original signal exceeds a certain minimum (i.e., "amplitude threshold"). Adjustment of the smooth width, slope threshold, and amplitude threshold can significantly improve peak detection result. In some embodiments, alternative methods may be used to detect peaks. Process then proceeds to analyze whether the peak is associated with a step. This analysis may be performed by applying one or more classifiers or models. If the analysis determines that the peak is not associated with a step, the process returns to obtaining a new sample as shown in block. If the analysis determines that the peak is associated with a step, then the process increases the step count by 1. Then the step counting process returns to obtaining a new sample. The step counting process continues in the same manner, however is silent on identifying a plurality of periodic waveform sections in the simplified waveform, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating, for each of the periodic waveform sections, a step group count comprising a left step and a right step or the Method of identifying a plurality of periodic waveform sections in the simplified waveform by the processing circuit, wherein an error value of a plurality of waveform parameters between each two of the periodic waveform sections is smaller than a predetermined value; and accumulating for each of the periodic waveform sections a step group count comprising a left step and a right step by the processing circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852